
	
		V
		112th CONGRESS
		1st Session
		H. R. 701
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Upton introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ibrahim Parlak.
	
	
		1.Permanent resident status for
			 Ibrahim Parlak
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Ibrahim Parlak shall be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status
			 to lawful permanent resident.
			(b)Adjustment of
			 statusIf Ibrahim Parlak enters the United States before the
			 filing deadline specified in subsection (c), Ibrahim Parlak shall be considered
			 to have entered and remained lawfully and shall be eligible for adjustment of
			 status under section 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa or
			 permanent residence to Ibrahim Parlak, the Secretary of State shall instruct
			 the proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of birth of Ibrahim Parlak under section 203(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of birth of Ibrahim Parlak under
			 section 202(e) of that Act (8 U.S.C. 1152(e)).
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Ibrahim Parlak shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration and Nationality Act.
			
